EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 23, 2012, accompanying the consolidated financial statements of Access Pharmaceuticals, Inc., which is included in this Registration Statement. We consent to the inclusion in Post-Effective Amendment No. 1 tothe Registration Statement of Access Pharmaceuticals, Inc. on Form S-1 of the aforementioned report. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. /s/ Whitley Penn LLP Dallas, Texas March 30, 2012
